Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 08-05-2021 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-21 are pending.  

Response to Amendment
The amendment filed on 07-15-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1-11 and 15-18 per claims objection and therefore objection to claims are withdrawn.  Regarding Claim interpretation per Applicant’s remark of 08-05-2021; Applicant does intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, to expedite allowance of the instant application. Further Applicant has amended Abstract per objection, therefore objection to Abstract is withdrawn.

Applicant has amended claims 1-11 and 15-18 per claims objection and therefore objection to claims are withdrawn.  Regarding Claim interpretation per Applicant’s remark of 08-05-2021; Applicant does intend to have this/these limitation(s) interpreted 

Allowable Subject Matter
Claims 1, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1-11 and 15-18 per claims objection and therefore objection to claims are withdrawn.  Regarding Claim interpretation per Applicant’s remark of 08-05-2021; Applicant does intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, to expedite allowance of the instant application. As argued by applicant in remarks of 08-05-2021 all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the HA module is configured for when the first node owns the storage resource, associating the real storage object with a host such that receiving a command from the host comprises using the interface of the real storage object to execute the command; and when the first node does not own the storage resource, associating the ghost storage object with the host such that when the first node does not own the storage resource receiving the command from the host comprises using the interface of the ghost storage object to return an error when the command is an I/O command and a valid path when the command is a discovery command, connect command, or namespace ID command.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

09-26-2021